263 F.3d 435 (5th Cir. 2001)
JAMES S. DOODY; PAUL D. CARRINGTON, Plaintiffs-Appellants,v.AMERIQUEST MORTGAGE COMPANY, Defendant-Appellee.
No. 99-11404
IN THE UNITED STATES COURT OF APPEALSFOR THE FIFTH CIRCUIT
August 24, 2001

Appeal from the United States District Court For the Northern District of Texas
Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.
PER CURIAM:


1
We answered all questions but two which we certified to the Texas Supreme Court.  The Texas Supreme Court answered the first question in favor of Ameriquest Mortgage Company and did not then reach the second of our certified questions.  Specifically, the Texas Supreme Court held:


2
... that section 50(a)(6)(Q)(x)'s cure provision applies to all the lender's obligations under the extension of credit.  Upon the cure, the lender has established the terms and conditions the lender must satisfy to make a lien valid under section 50(c).  Accordingly, the lien meets section 50(c)'s requirement that it is a lien that secures a debt described by this section.


3
With this holding, we vacate the order of dismissal entered by the district court and remand with instruction to enter judgment in favor of Ameriquest Mortgage Company denying all relief sought by appellants, plaintiffs below.


4
VACATED and REMANDED.